DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5, 10 – 18, 21, 23, and 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding both independent claims 1 and 14, the prior art alone or in combination fails to disclose or make obvious a catheter assembly comprising an expandable wall assembly, a first tube attached to the distal end of the expandable wall assembly, a second tube coupled to the proximal end of the expandable tube, a pusher attached to the second tube, and an outer sheath coaxial with the expandable wall in a first position. The device of claim 1 further comprises wherein the second tube partially surrounds the first tube and wherein the axial translation of the first tube alters the expandable wall of the expandable wall wherein the proximal and distal ends of the expandable wall are separated by a first distance in a first state and separated by a second distance in a second state, where the first distance is greater than the first distance. The device of claim 14
The closest prior art, Kobayashi (WO 2013118362) (previously cited), discloses a catheter (stent delivery device) (abstract) comprising: an expandable wall assembly (centering mechanism 20) comprising a distal end (see annotated Fig. 3) and a proximal end (see annotated Fig. 3), a first tube (guide wire 58) operably coupled (Examiner’s note: guide wire 58 is indirectly coupled to the centering mechanism 20 on both sides – page 7, paragraph [0006]; it should also be understood that a guidewire is a cylindrical shaft that has a greater length than width, and thus reads on being a “tube”) to the distal end (see annotated Fig. 3) of the expandable wall assembly (centering mechanism 20), a second tube (shaft 14) operably coupled (Examiner’s note: shaft 14 is indirectly coupled to the centering mechanism 20 on both sides) to the proximal end (see annotated Fig. 3) of the expandable wall assembly (centering mechanism 20), at least a portion of the first tube (guide wire 58) being disposed within at least a portion of the second tube (shaft 14) (Examiner’s note: guide wire 58 extends through the entire shaft 14 – page 7, paragraph [0006]), a pusher (see annotated Fig. 4) attached to the second tube (shaft 14), an outer sheath (sheath 16) having a lumen (lumen of sheath 16) (Fig. 2); and wherein the outer sheath (sheath 16). However, Kobayashi fails to disclose wherein axial translation of the first tube relative to the second tube [claim 1] alters the expandable wall or [claim 14] causes the distal end of the expandable wall assembly to move towards the proximal end of the expandable wall assembly. The “inner shaft”, referenced by the examiner, of Kobayashi does not cause movement of the expandable wall, moreover, the expandable wall of Kobayashi is moved by moving the proximal end towards the distal end. Furthermore, it would not have been obvious nor is there motivation to modify Kobayashi to incorporate an inner shaft 
Annotated Figure 3 of Kobayashi

    PNG
    media_image1.png
    314
    750
    media_image1.png
    Greyscale

Annotated Figure 4 of Kobayashi

    PNG
    media_image2.png
    516
    720
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771